Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance

1.	The following is an examiner’s statement of reasons for allowance:
The prior arts fail to teach or fairly suggest a memory device comprising a memory cel! array including a plurality of memory cells; a peripheral circuit configured to perform a program operation on 5 selected memory cells among the plurality of memory cells; a program pulse information generator configured to generate program pulse information indicating whether a number of program pulses applied to the selected memory cells during the program operation has exceeded a reference value; and a status register configured to store status information and the program pulse information,
wherein the memory device provides the status information and the program pulse information to an external controller in response to a command from the external controller (claim 1, 8 & 15).
Additionally, the prior arts fail to disclose that a memory controller configured to obtain the program pulse information after the program operation is completed, to provide the read command to the memory device, to receive the sensed data from the memory device, and to control a memory block including the memory cells as a read only memory block based on a result of an error decoding operation of the sensed data and the program pulse information (claim 8).


2.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIET Q NGUYEN whose telephone number is (571)272-1788.  The examiner can normally be reached on M-F 7:30-3PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 571-272-1852.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/VIET Q NGUYEN/Primary Examiner, Art Unit 2827